        Case 1:18-cr-00258-BLW Document 193 Filed 03/28/19 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO


UNITED STATES OF AMERICA,                      )
                                               )      CR18-258-S-BLW
              Plaintiff,                       )
                                               )
       v.                                      )      ORDER GRANTING
                                               )      MOTION FOR
PAVEL BABICHENKO,                              )      DISCLOSURE OF GRAND
GENNADY BABITCHENKO,                           )      JURY INSTRUCTIONS
PIOTR BABICHENKO,                              )
TIMOFEY BABICHENKO,                            )
KRISTINA BABICHENKO,                           )
NATALYA BABICHENKO,                            )
DAVID BIBIKOV,                                 )
ANNA IYERUSALIMETS,                            )
MIKHAIL IYERUSALIMETS,                         )
ARTUR PUPKO                                    )
                                               )
              Defendants.                      )
                                               )

       The Court has before it Defendant’s motion to authorize the government to disclose

to the defense the legal instructions to the grand jury.   (Docket No. 191).     Having

considered the pleading, the Court shall GRANT the unopposed request. Now, therefore,

it is hereby ORDERED that the government shall provide to the defense the legal

instructions given to the grand jury.




Order - 1
        Case 1:18-cr-00258-BLW Document 193 Filed 03/28/19 Page 2 of 2




                                         DATED: March 28, 2019


                                         _________________________
                                         B. Lynn Winmill
                                         United States District Judge




Order - 2
